IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,496


EX PARTE JASON LYNN CHANNEL, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F1017526-A IN THE 145TH DISTRICT COURT

FROM NACOGDOCHES COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to ten years' imprisonment. He did not appeal his conviction. 
	Applicant contends that his plea was involuntary because the plea agreement cannot be
followed. 
	Trial counsel and the prosecutor both filed affidavits with the trial court.  Based on those
affidavits, the trial court determined that applicant plead guilty pursuant to an agreement that he
would be considered for shock probation if he did not have any behavior problems while
incarcerated.  This agreement is unenforceable due to Applicant's previous prison sentence. 
Applicant is entitled to relief.  Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).
	Relief is granted.  The judgment in Cause No. F1017526-A in the 145th Judicial District
Court of Nacogdoches County is set aside, and applicant is remanded to the custody of the Sheriff
of Nacogdoches County to answer the charge against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.


Delivered: February 9, 2011
Do Not Publish